DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on March 30, 2021. This is a first action on the merits of the application.  Claims 1-25 are pending.

Election/Restrictions
Applicant's election with traverse of invention III, claims 13-25 in the reply filed on March 30, 2021 is acknowledged.  
The traversal is on the ground(s) that: (i) all claims 1, 11, and 13 recite “a mesopore surface area of greater than 30 m2/g as measured by BET.” Van Der Allst et al. fails to teach a mesopore surface area of greater than 30 m2/g as measured by BET of any of the zeolite taught therein. The Examiner asserted that this feature is obvious over the disclosure in Van Der Allst et al. Therefore, the Examiner concedes that Van Der Allst et al. fails to disclose this feature. Moreover, Applicant submits that in Examples 5, 6, and 7 of this application, technical advantages of inventive catalyst compositions of claim 1, used in claims 11 and 13, demonstrate that they are not obvious at all.  As such, the inventions of Groups I, II, and III do belong to a unitary inventive concept.  Applicant further argue that it would not require an undue burden for the Examiner to search and examine all the Groups of the invention.  See Remarks filed 03/30/2021, pages 2-4.
In response, the examiner respectfully disagrees. As discussions presented in the Office action dated 02/01/2021, there are three groups of invention, a catalyst composition, a method 
Group I, claim(s) 1-10, drawn to a catalyst composition.
Group II, claim(s) 11-12, drawn to a method for removing impurities from a hydrocarbon stream using the catalyst composition recited in Group I.
Group III, claim(s) 13-25, drawn to a process for producing a mono-alkylated aromatic compound using the catalyst composition recited in Group I.
The “special technical feature” which links Groups I, II and III is a catalyst composition comprising a first zeolite having a BEA* framework type and a second zeolite having a MOR framework type and a mesopore surface area of greater than 30 m2/g as measured by BET. The “special technical feature” was taught by Van Der Allst et al. (WO 03/049857 A1, “Van Der Allst”) that discloses a catalyst composition comprising a first zeolite having a BEA* framework type and a second zeolite having a MOR framework type (page 2, line 22 thru page 3, line 26).  Van Der Allst et al. (WO 03/049857 A1) discloses the MOR framework type catalyst composition has a total pore volume in a range of 0.18 cc/g to about 0.45 cc/g and the ratio of the combined mesopore and macropore volume to the total pore volume is in a range of 0.25 to 0.75 (page 3, lines 14-26).  
In addition, in the specification of claimed invention, the MOR framework type catalyst composition has a mesopore volume of greater than 0.12 mL/g (Specification, paragraph [0060]).
Moreover, it is well known in the art that the beta zeolite catalyst comprises about 60-305 m2/g of mesopore surface area as evidenced by Groen et al. (Mesoporous beta zeolite obtained by desilication, 2008, Microporous and mesoporous materials, Vol. 114, pp. 93-102).  And, it is well known in the art that mordenite zeolites comprise about 5-115 m2/g of mesopore surface Groen et al. (Alkaline-mediated mesoporous mordenite zeolites for acid-catalyzed conversions, 2007, Journal of catalysis, Vol. 251, pp. 21-27).
In light of teachings from Van Der Allst et al., in conjunction with the specification of claimed invention and evidentiary references by Groen et al. (2007, 2008), it is still the examiner’s assessment that the mesopore surface area of greater than 30 m2/g as measured by BET would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the hydrocarbon conversion/purification operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the hydrocarbon feedstock as well as the nature of the hydrocarbon end-products. 
Since the “special technical feature” linking Groups I, II and III is disclosed by Van Der Allst et al., in conjunction with the specification of claimed invention and evidentiary references by Groen et al. (2007, 2008), the "special technical feature" lacks novelty or inventive step and does not make a contribution over the prior art. Therefore, no single general inventive concept exists and restriction is appropriate.
In addition, since the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), it is the examiner’s assessment that restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct and there would be a serious search and/or examination burden if restriction were not required.
The restriction requirement is still deemed proper and is therefore made FINAL.

Since claim 13 recites “a catalyst composition of claim 1” in step (a), it is respectfully suggested to incorporate all the limitations of claim 1 into claim 13 (claim 21), thereby making claim 13 as a stand-alone claim.  For the examining purposes only, the claim 13 is considered to include all the limitation of claim 1. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 recites “said aluminosilicates” in line 1.  It is respectfully suggested to amend the limitation to “said acidic aluminosilicates” for consistent recitation of claim limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2011/112189, hereinafter “Vincent”), and as evidenced by Groen et al. (Mesoporous beta zeolite obtained by desilication, 2008, Microporous and mesoporous materials, Vol. 114, pp. 93-102, hereinafter “Groen’2008”) and Groen et al. (Alkaline-mediated mesoporous mordenite zeolites for acid-catalyzed conversions, 2007, Journal of catalysis, Vol. 251, pp. 21-27, hereinafter “Groen’2007”).
In regard to claim 13, Vincent discloses a process for the production of alkylated aromatics by contacting a feed stream comprising an alkylatable aromatic, an alkylating agent and trace amounts of water and impurities in the presence of first and second alkylation catalysts wherein the water and impurities are removed in order to improve the cycle length of such alkylation catalysts (Abstract).
The process comprising the steps of (also see the embodiment in Fig. 1; and the process description presented in paragraphs [00107]-[00117]):
(i) Providing a reactive guard bed having a first alkylation catalyst (i.e., a guard bed catalyst) disposed therein in a first reaction zone, said guard bed catalyst comprises a catalyst composition comprising zeolite beta and mordernite zeolite (paragraph [0083]). It is well known in the art that the beta zeolite catalyst comprises about 60-305 m2/g of mesopore surface area as Groen’2008 (page 96, Table 1) and it is well known in the art that mordenite zeolites comprise about 5-115 m2/g of mesopore surface area as evidenced by Groen’2007 (page 23, Table 1).  Vincent does not explicitly discloses the mesopore surface area of greater than 30 m2/g for the catalyst composition.  However, in light of teachings from Vincent, in conjunction evidentiary references Groen’2008 and Groen’2007, the mesopore surface area of greater than 30 m2/g as measured by BET for the catalyst composition comprising zeolite beta and mordernite zeolite taught by Vincent would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the hydrocarbon conversion/purification operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the hydrocarbon feedstock as well as the nature of the hydrocarbon end-products. 
(b) Supplying at least a portion of an untreated feed stream (21, Fig. 1) to said guard bed (the first reaction zone) (26, Fig. 1), said untreated feed stream comprising an alkylatable aromatic compound and undesirable impurities, wherein said impurities comprise at least one compound having at least one of the following elements: nitrogen, halogens, oxygen, sulfur, arsenic, selenium, tellurium, phosphorus, and Group 1 through Group 12 metals (paragraphs [0071]-[0077]).
(c) Contacting said portion of said untreated feed stream of step (b) with said reactive guard bed catalyst (a first catalyst) in a first reaction zone to remove at least a portion of said impurities and produce a treated feed stream having a reduced amount of impurities (paragraphs [0071]-[0077]).  The amount of impurities after treatment is 1% less, 5% less, 10% less or 15% less by weight than is said feed stream (paragraph [0082]).


In regard to claims 14 and 15, Vincent discloses that, in the reactive guard bed, at least a portion of the alkylatable aromatic compound and at least a portion of the alkylating agent are passed through the reactive guard bed prior to entry into the second alkylation reaction zone (paragraph [0092]). Vincent discloses that, in some embodiments, said alkylatable aromatic compound is benzene. Said first alkylating agent stream or said second alkylating agent stream comprises an olefin (paragraphs [0044]; [0099]). Vincent discloses said alkylated aromatic compound is a mono-alkylated aromatic compound in some embodiments. In such case, said alkylating agent is ethylene and said mono-alkylated aromatic compound is ethylbenzene, or said alkylating agent is propylene and said monoalkylated aromatic compound is cumene, or said alkylating agent is butylene, and said monoalkylated aromatic compound is sec-butyl benzene (paragraph [00101]). 

In regard to claims 16, 17 and 18, Vincent discloses the second alkylation catalyst (i.e., the recited alkylation catalyst) is a MCM-22 family material having unit cells of MWW comprising MCM-22 zeolite catalyst (i.e., an acidic aluminosilicates) (paragraph [0085]).

 Vincent discloses the effluent from the final alkylation
reaction zone may be subjected to a separation step to recover mono-alkylated and poly-alkylated aromatic compounds. At least a portion of the poly-alkylated aromatic compound may be supplied to a transalkylation reactor (30, Fig. 1) which may be separate from the alkylation reactor. In the transalkylation reactor, the poly-alkylated aromatic compound is reacted with the alkylatable aromatic compound (39, Fig. 1) (i.e., another portion of the untreated feed stream) to produce an effluent which contains additional mono-alkylated aromatic compound. At least a portion of these effluents may be separated to recover the alkylated aromatic compound (mono-alkylated aromatic compound and/or poly-alkylated aromatic compound) (paragraph [00106]).

In regard to claim 21, Vincent discloses a portion of untreated feed stream (21[Wingdings font/0xE0]39, Fig. 1) after removing some of the impurities in the dehydrator (14, Fig. 1) is delivered to the transalkylator (30. Fig. 1) (paragraph [00110]). Vincent discloses the dehydration zone (14, Fig. 1) is operated under suitable dehydration conditions to remove at least a portion of water and optionally, a portion of the impurities (paragraph [00122]), wherein the impurities comprise a compound having at least one of the following elements: nitrogen, halogens, oxygen, sulfur, arsenic, selenium, tellurium, phosphorus, and Group 1 through Group 12 metals (paragraph [0045]). 
Vincent does not disclose the portion of untreated feed stream (21[Wingdings font/0xE0]39, Fig. 1) is first contacted with a guard bed catalyst to remove at least a portion of said impurities.
However, Vincent does disclose the process scheme of contacting said portion of said untreated feed stream of step (b) with said reactive guard bed catalyst (a first catalyst) in a first reaction zone to remove at least a portion of said impurities and produce a treated feed stream Vincent discloses providing a reactive guard bed having a guard bed catalyst disposed therein, said guard bed catalyst comprises a catalyst composition comprising zeolite beta and mordernite zeolite (paragraph [0083]). As set forth above, the mesopore surface area of greater than 30 m2/g for the catalyst composition is considered obvious. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Vincent to provide the process scheme that the portion of untreated feed stream (21[Wingdings font/0xE0]39, Fig. 1) is first contacted with a guard bed catalyst to remove at least a portion of said impurities, because (1) Vincent discloses a portion of untreated feed stream (21[Wingdings font/0xE0]39, Fig. 1) after removing some of the impurities in the dehydrator (14, Fig. 1) is delivered to the transalkylator (30. Fig. 1) (paragraph [00110]); and (2) Vincent discloses the process scheme of contacting said portion of said untreated feed stream of step (b) with said reactive guard bed catalyst (a first catalyst) in a first reaction zone to remove at least a portion of said impurities and produce a treated feed stream having a reduced amount of impurities (paragraphs [0071]-[0077]).  

In regard to claims 22 and 23, Vincent discloses the transalkylation catalyst comprises a large pore molecular sieve having a Constraint Index of less than 2. The transalkylation catalyst may be the same as or different from the first alkylation catalyst (paragraph [0070]). Vincent discloses the first alkylation catalyst (a reactive guard bed catalyst) comprises zeolite Y (paragraphs [0060]-[0062]). 

 Vincent discloses said alkylatable aromatic compound is benzene, said mono-alkylated aromatic compound is ethylbenzene and said poly-alkylated aromatic compound is poly-ethylbenzene comprising bi-ethylbenzene(s) or bi-isopropylbenzenes (paragraph [0039]-[0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772